Case 4:17-cv-00872-ALM Document 237-3 Filed 07/20/21 Page 1 of 1 PageID #: 12155




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


  MOBILITY WORKX, LLC,

                                Plaintiff,
                                                     Civil Action No.: 4:17-CV-00872-ALM
                  v.

  CELLCO PARTNERSHIP D/B/A                           JURY TRIAL DEMANDED
  VERIZON WIRELESS,

                                Defendant.


    [PROPOSED] ORDER QUASHING SUBPOENA SERVED ON PAUL VENIZELOS

         Pending before the Court is Verizon and Paul Venizelos’s Motion to Quash Trial Subpoena

 of Paul Venizelos. Having considered the issue, the Court grants the Motion to Quash in full. The

 subpoena served on Paul Venizelos at Plaintiff’s request is hereby quashed. Mr. Venizelos is not

 required to appear at trial.
